DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19-20, 22, 24-31 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more.
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance”, issued January 7, 2019 the pending claims are analyzed as follows:
Step 1- In regard to the claims directed to “A system for tracking orthodontic treatment in a patient”, the “system” is within the 35 U.S.C. 101 statutory category as a machine, but falls into the judicial exception (MPEP 2106.04).
Step 2A- In regards to the claim, the claimed invention is directed to an abstract idea without reciting additional elements that amount to significantly more than the judicial exception. The steps carried out by the general purpose computer are an abstract idea of comparing two images. It is noted that this can be done mentally, such that the user can determine if the teeth are in a desired position. Such that the user has a method image of where they want the teeth to be and they can look at the teeth in the current arrangement and determine if they are where they want them to be. 
Step 2B- It is noted that the claimed elements are a general purpose computer with generic parts including processors and memory and do not add any additional elements to integrate the judicial exception into a practical application. It is noted that the claimed limitations towards the tracking template are being interpreted as a digital model, such as not a product since the claims are directed towards a system (i.e. computer system).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 7, 9-17, 19-20, 22 and 24-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to each of the independent claims the applicant claims that the tracking template is “based at least in part on the second digital representation” and then using the tracking template to determine if the teeth have reached that “at least one intermediate stage”. It is unclear how the second arrangement of teeth is related to the intermediate stage to design the tracking template.
With respect to claim 17, it is unclear how the claimed processors determine whether the teeth have reached the intermediate stage of the treatment plan as claimed. It is noted that the applicant is claiming a system, such as a computer system and therefore, it is not clear how the claimed memory and processors can determine if the intermediate stage has been reached by placing the template on the teeth. If is further unclear how the claimed tracking templates are part of the system, such as if they are they digital models within the memory or if the system fabricates a physical template.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-5, 7, 9-17, 19-20, 22 and 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cinader, Jr. (2010/0260405) in view of Phan et al. (2005/0042569).
With respect to claim 2, Cinader teaches a method of tracking orthodontic treatment in a patient wearing an orthodontic appliance, the method comprising receiving a first digital representation of at least a portion of the patient’s teeth in a first arrangement, wherein the first digital representation comprises a 3D scan (pars. 32-33), generating an orthodontic treatment plan, wherein the orthodontic treatment plan comprises at least one intermediate stage (par. 38), receiving a second digital representation, wherein the second digital representation depicts at least a portion of the patient’s teeth while wearing an appliance (pars.47, 58) and designing a tracking template based at least in part on the second digital representation received (par. 79, such that a bonding tray/jig is known to be made to apply the bracket in the desired location on the patient’s tooth/teeth and therefore, it would function as a tracking template such that it is shaped to match the arrangement of teeth in which the bracket is to be placed on), applying the tracking template to the patient wearing the orthodontic appliance and analyzing whether the portion of the patient’s teeth has reached the at least one intermediate stage of the orthodontic treatment plan, such that the bonding tray/jig will be placed on the patient wearing the brackets. It is noted that as discussed in par. 79 and in fig. 2 of Cinader, the prior art teaches making changes to some of the appliance, but not all, therefore, the patient will still be wearing the orthodontic appliance.  Once the bonding tray is placed on the teeth, it is noted that if the bonding tray does not fit on the teeth properly, the user would be able to see that the bonding jig does not fit properly and the teeth are not in the proper arrangement. Cinader teaches the invention as substantially claimed and discussed above, however, does not specifically teach the specifics of the tracking template (i.e. the bonding tray/jig)
Phan teaches a template (i.e. a bonding tray) based on a digital representation received, applying the template to the patient wearing and analyzing whether the bonding tray fits properly on the teeth. It would have been obvious to one having ordinary skill in the art to modify the general bonding tray/jig as taught by Cinader with the bonding tray/jig taught by Phan in order to be able to apply several brackets on the teeth while not removing all the brackets if not required.  It is noted that the combination of Cinader/Phan teaches the method as claimed, such that the bonding tray would function as a tracking template. Cinader/Phan teaches the bonding tray is designed based on a digital representation, i.e. a intermediate stage of treatment, since the digital representation is obtained after treatment has begun. Cinader further teaches obtaining a bonding try to bond a bracket on the tooth after the treatment has begun in the case that the teeth are not moving as desired. Since the bonding tray is designed based on the current arrangement of teeth to which the bracket is to be bonded, it is noted that the bonding jig will function as a tracking template, such that when placed on the teeth, the user will be above to analyze if the bonding jig/tracking template fits on the teeth properly. 
Cinader further teaches with respect to claim 4, wherein the 3D dental scan is collected form a dental scanner (par. 33).
Cinader further teaches with respect to claim 5, wherein the second digital representation comprises a 3D scan (par. 48).
Cinader further teaches with respect to claim 7, wherein the method further comprising modifying the orthodontic treatment plan if it is determined that at least the portion of the patient’s teeth has not reached the at least one intermediate stage of the orthodontic treatment plan (see fig. 3 in which the cycle repeats).
Cinader teaches with respect to claim 9, the tracking template designed to fit on the teeth in the second arrangement (such that it is a bonding jig), however, does not specifically teach the specifics of the tracking template including the tracking template comprises a shell portion defining a plurality of tooth receiving cavities shaped to fit over at least a portion of a plurality of teeth in a second arrangement, wherein at least some of the plurality of tooth receiving cavities are adapted to fit over at least the portion of the plurality of teeth in the second arrangement without applying tooth moving force to the plurality of teeth. 
Phan teaches the tracking template comprises a shell portion defining a plurality of tooth receiving cavities shaped to fit over at least a portion of a plurality of teeth in the arrangement, wherein at least some of the plurality of tooth receiving cavities are adapted to fit over at least the portion of the plurality of teeth in the arrangement without applying tooth moving force to the plurality of teeth (see fig. 4D, abstract, such that the bonding jig is only for applying the brackets and not moving teeth). It would have been obvious to one having ordinary skill in the art to modify the general bonding tray/jig as taught by Cinader with the bonding tray/jig taught by Phan in order to be able to apply several brackets on the teeth while not removing all the brackets if not required.  
With respect to claims 10-11, Cinader teaches the invention as substantially claimed and discussed above, however, does not specifically teach for each tooth receiving cavity adapted to fit over at least the portion of the plurality of teeth, the tooth receiving cavity includes a first portion which when disposed on a tooth extends from a cusp of the tooth and a second portion which when disposed on the tooth extends from the cusp of the tooth, wherein the second portion extends along a surface of the tooth that an affixed appliance is attached to and the first portion extends along a surface of the tooth opposite the surface of the tooth that the affixed appliance is attached to and wherein the first portion extends to a gingival line or to a location between the cusp of the tooth and the gingival line.
Phan teaches the tracking template wherein for each tooth receiving cavity adapted to fit over at least the portion of the plurality of teeth, the tooth receiving cavity includes a first portion which when disposed on a tooth extends from a cusp of the tooth and a second portion which when disposed on the tooth extends from the cusp of the tooth, wherein the second portion extends along a surface of the tooth that an affixed appliance is attached to and the first portion extends along a surface of the tooth opposite the surface of the tooth that the affixed appliance is attached to (see fig. 4D, such that the first portion is the lingual side and the second portion is the buccal side which has a portion which extends to a bracket) and wherein the first portion extends to a location between the cusp of the toot hand the gingival line (see fig. 4D). It would have been obvious to one having ordinary skill in the art to modify the general bonding tray/jig as taught by Cinader with the bonding tray/jig taught by Phan in order to be able to apply several brackets on the teeth while not removing all the brackets if not required.  
With respect to claims 12-13, Cinader teaches the invention as substantially claimed and discussed above, however, does not specifically teach making the tracking template by direct fabrication and generating a digital representation of the tracking template.  
Phan teaches make the template by direct fabrication (par. 40) and generating a digital model of the tracking template (pars. 30, 39). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to the template taught by Cinader to provide direct fabrication method in making the template in order to quickly and easily produce an accurate template. 
With respect to claim 14, Cinader further teaches wherein the orthodontic treatment plan comprises a final tooth arrangement (pars. 5, 38-39).
With respect to claim 15, Cinader further teaches wherein the method further comprising revising a shape designed for a subsequent orthodontic appliance, wherein the shape is configured to apply a resilient positioning force to move the patient’s teeth towards the final tooth arrangement (par. 45, 46, 79).
With respect to claim 16, Cinader further teaches wherein revising the shape of the subsequent orthodontic appliance is based at least in part on whether the at least the portion of the patient’s teeth has reached the at least one intermediate stage of the orthodontic treatment plan (par. 45, 46, 79, see fig. 3).
With respect to claim 17, Cinader/Phan teaches the method as substantially claimed and discussed above in detail including a system for carrying out the method including Cinader teaching one or more processors (par. 31) and memory (pars. 31, 83) comprising instructions that when executed by the one or more processors cause the system to carry out the method as discussed above in detail with respect to claim 2.
Cinader further teaches with respect to claim 19, wherein the 3D dental scan is collected form a dental scanner (par. 33).
Cinader further teaches with respect to claim 20, wherein the second digital representation comprises a 3D scan (par. 48).
Cinader further teaches with respect to claim 22, the system further comprising modifying the orthodontic treatment plan if it is determined that at least the portion of the patient’s teeth has not reached the at least one intermediate stage of the orthodontic treatment plan (see fig. 3 in which the cycle repeats).
Cinader teaches with respect to claim 24, the tracking template designed to fit on the teeth in the second arrangement (such that it is a bonding jig), however, does not specifically teach the specifics of the tracking template including the tracking template comprises a shell portion defining a plurality of tooth receiving cavities shaped to fit over at least a portion of a plurality of teeth in a second arrangement, wherein at least some of the plurality of tooth receiving cavities are adapted to fit over at least the portion of the plurality of teeth in the second arrangement without applying tooth moving force to the plurality of teeth. 
Phan teaches the tracking template comprises a shell portion defining a plurality of tooth receiving cavities shaped to fit over at least a portion of a plurality of teeth in the arrangement, wherein at least some of the plurality of tooth receiving cavities are adapted to fit over at least the portion of the plurality of teeth in the arrangement without applying tooth moving force to the plurality of teeth (see fig. 4D, abstract, such that the bonding jig is only for applying the brackets and not moving teeth). It would have been obvious to one having ordinary skill in the art to modify the general bonding tray/jig as taught by Cinader with the bonding tray/jig taught by Phan in order to be able to apply several brackets on the teeth while not removing all the brackets if not required.  
With respect to claims 25-26, Cinader teaches the invention as substantially claimed and discussed above, however, does not specifically teach for each tooth receiving cavity adapted to fit over at least the portion of the plurality of teeth, the tooth receiving cavity includes a first portion which when disposed on a tooth extends from a cusp of the tooth and a second portion which when disposed on the tooth extends from the cusp of the tooth, wherein the second portion extends along a surface of the tooth that an affixed appliance is attached to and the first portion extends along a surface of the tooth opposite the surface of the tooth that the affixed appliance is attached to and wherein the first portion extends to a gingival line or to a location between the cusp of the tooth and the gingival line.
Phan teaches the tracking template wherein for each tooth receiving cavity adapted to fit over at least the portion of the plurality of teeth, the tooth receiving cavity includes a first portion which when disposed on a tooth extends from a cusp of the tooth and a second portion which when disposed on the tooth extends from the cusp of the tooth, wherein the second portion extends along a surface of the tooth that an affixed appliance is attached to and the first portion extends along a surface of the tooth opposite the surface of the tooth that the affixed appliance is attached to (see fig. 4D, such that the first portion is the lingual side and the second portion is the buccal side which has a portion which extends to a bracket) and wherein the first portion extends to a location between the cusp of the toot hand the gingival line (see fig. 4D). It would have been obvious to one having ordinary skill in the art to modify the general bonding tray/jig as taught by Cinader with the bonding tray/jig taught by Phan in order to be able to apply several brackets on the teeth while not removing all the brackets if not required.  
With respect to claims 27-28, Cinader teaches the invention as substantially claimed and discussed above, however, does not specifically teach making the tracking template by direct fabrication and generating a digital representation of the tracking template.  
Phan teaches make the template by direct fabrication (par. 40) and generating a digital model of the tracking template (pars. 30, 39). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to the template taught by Cinader to provide direct fabrication method in making the template in order to quickly and easily produce an accurate template. 
With respect to claim 29, Cinader further teaches wherein the orthodontic treatment plan comprises a final tooth arrangement (pars. 5, 38-39).
With respect to claim 30, Cinader further teaches wherein the method further comprising revising a shape designed for a subsequent orthodontic appliance, wherein the shape is configured to apply a resilient positioning force to move the patient’s teeth towards the final tooth arrangement (par. 45, 46, 79).
With respect to claim 31, Cinader further teaches wherein revising the shape of the subsequent orthodontic appliance is based at least in part on whether the at least the portion of the patient’s teeth has reached the at least one intermediate stage of the orthodontic treatment plan (par. 45, 46, 79, see fig. 3).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/1/2022